Exhibit 10.8

 

 

EMPLOYMENT AGREEMENT

As Amended and Restated Effective January 1, 2009




THIS EMPLOYMENT AGREEMENT (the "Agreement") was entered into as of March 31,
2005, by and between Northeast Utilities Service Company, a Connecticut
corporation ("NUSCO"), with its principal office in Berlin, Connecticut, and
David R. McHale, a resident of West Simsbury, Connecticut ("Executive").   This
amendment and restatement of the Agreement is effective as of January 1, 2009.




WHEREAS, Executive is employed as Senior Vice President and Chief Financial
Officer of Northeast Utilities ("NU") and holds senior executive positions with
certain of the subsidiaries of NU (NU and the Affiliates, as such term is
defined in Section 6.1(a), of NU being referred to collectively herein as the
"Company") and both parties desire to enter into an agreement to reflect
Executive's contribution to the Company's business in Executive's executive
capacities and to provide for Executive's continued employment by the Company,
upon the terms and conditions set forth herein, and




WHEREAS, Executive and NUSCO desire to amend and restate the Agreement to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
effective as of January 1, 2009.




NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:




1.

Employment.  The Company hereby agrees to continue the employment of Executive,
and Executive hereby accepts such employment and agrees to perform Executive's
duties and responsibilities, in accordance with the terms, conditions and
provisions hereinafter set forth.




1.1.

Employment Term.  The term of Executive's employment under this Agreement shall
commence as of March 31, 2005 (the "Effective Date") and shall continue until
December 31, 2006, unless sooner terminated in accordance with Section 5 or
Section 6 hereof, and shall automatically renew for periods of one year unless
one party gives written notice to the other, at least sixty days prior to
December 31, 2006 or at least sixty days prior to the end of any one-year
renewal period, that the Agreement shall not be further extended.  The period
commencing as of the Effective Date and ending on the date on which the term of
Executive's employment under the Agreement shall terminate is hereinafter
referred to as the "Employment Term".




1.2.

Duties and Responsibilities.  Executive shall serve in such senior positions as
directed by NUSCO's Board of Directors (the "Board") or the Board of Trustees
(the "Trustees") of NU that provide Executive with duties and compensation that
are substantially equivalent to Executive's current position in terms of duties
and





responsibilities.  During the Employment Term, Executive shall perform all
duties and accept all responsibilities incident to such positions as may be
assigned to Executive by the Board.




1.3.

Extent of Service.  During the Employment Term, Executive agrees to use
Executive's best efforts to carry out Executive's duties and responsibilities
under Section 1.2 hereof and, consistent with the other provisions of this
Agreement, to devote substantially all Executive's business time, attention and
energy thereto.  Except as provided in Section 3 hereof, the foregoing shall not
be construed as preventing Executive from making minority investments in other
businesses or enterprises provided that Executive agrees not to become engaged
in any other business activity which, in the reasonable judgment of the Board,
is likely to interfere with Executive's ability to discharge Executive's duties
and responsibilities to the Company.




1.4.

Base Salary.  For all the services rendered by Executive hereunder, NUSCO shall
pay Executive a base salary ("Base Salary"), commencing on the Effective Date,
at the annual rate then being paid to Executive by NUSCO, payable in
installments at such times as NUSCO customarily pays its other senior level
executives (but in any event no less often than monthly).  Executive's Base
Salary shall be reviewed annually for appropriate adjustment (but shall not be
reduced below that in effect on the Effective Date without Executive's written
consent) by the Trustees pursuant to its normal performance review policies for
senior level executives.  Executive's annual Base Salary shall not be reduced
below $275,000 without Executive's written consent.




1.5.

Retirement and Benefit Coverages.  During the Employment Term, Executive shall
be entitled to participate in all (a) employee pension and retirement plans and
programs ("Retirement Plans") and (b) welfare benefit plans and programs
("Benefit Coverages"), in each case made available to the Company's senior level
executives as a group or to its employees generally, as such Retirement Plans or
Benefit Coverages may be in effect from time to time, including, without
limitation, the Company's Supplemental Executive Retirement Plan for Officers
(the "Supplemental Plan"), both as to the Make-Whole Benefit and the Target
Benefit.




1.6.

Reimbursement of Expenses; Vacation.  Executive shall be provided with
reimbursement of expenses related to Executive's employment by NUSCO on a basis
no less favorable than that which may be authorized from time to time for senior
level executives as a group, and shall be entitled to vacation and holidays in
accordance with the Company's normal personnel policies for senior level
executives. All such reimbursements shall be made in accordance with the
provisions of Section 7.2 of this Agreement.











- 2 -




1.7.

Short-Term Incentive Compensation.  Executive shall be entitled to participate
in any short-term incentive compensation programs established by the Company for
its senior level executives generally, depending upon achievement of certain
annual individual or business performance objectives specified and approved by
the Trustees (or a Committee thereof) in its sole discretion; provided, however,
that Executive's "target opportunity" and "maximum opportunity" under any such
program shall be at least 65% and 130%, respectively, of Executive's Base
Salary, except that the Trustees may change these "target opportunity" and
"maximum opportunity" percentages as part of a general revision of executive
compensation which also applies to other senior level executives of the Company.
 Executive's short-term incentive compensation, either in shares of NU or cash,
as applicable from time to time, shall be paid to Executive not later than such
payments are made to the Company's senior level executives generally and in
accordance with the terms of the applicable plan or program .




1.8.

Long-Term Incentive Compensation.  Executive shall also be entitled to
participate in any long-term incentive compensation programs established by the
Company for its senior level executives generally, depending upon achievement of
certain business performance objectives specified and approved by the Trustees
(or a Committee thereof) in its sole discretion; provided, however, that
Executive's "target opportunity" and "maximum opportunity" under any such
program shall be at least 150% and 300%, respectively of Executive's Base
Salary, except that the Trustees may change these "target opportunity" and
"maximum opportunity" percentages as part of a general revision of executive
compensation which also applies to other senior level executives of the Company.
 Executive's long-term incentive compensation, either in shares of NU,
restricted stock units, options or cash, as applicable from time to time, shall
be paid to Executive  not later than such payments are made to the Company's
senior level executives generally and in accordance with the terms of the
applicable plan or program .   




2.

Confidential Information.  Executive recognizes and acknowledges that by reason
of Executive's employment by and service to the Company before, during and, if
applicable, after the Employment Term Executive has had and will continue to
have access to certain confidential and proprietary information relating to the
business of the Company, which may include, but is not limited to, trade
secrets, trade "know-how", customer information, supplier information, cost and
pricing information, marketing and sales techniques, strategies and programs,
computer programs and software and financial information (collectively referred
to as "Confidential Information").  Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
Executive covenants that Executive will not, unless expressly authorized in
writing by the Board, at any time during the course of Executive's employment
use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of





- 3 -




Executive's duties for the Company and in a manner consistent with the Company's
policies regarding Confidential Information.  Executive also covenants that at
any time after the termination of such employment, directly or indirectly,
Executive will not use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information, in
which case Executive will inform NUSCO in writing promptly of such required
disclosure, but in any event at least two business days prior to disclosure.
  All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive's possession
during the course of Executive's employment shall remain the property of the
Company.  Except as required in the performance of Executive's duties for the
Company, or unless expressly authorized in writing by the Board, Executive shall
not remove any written Confidential Information from the Company's premises,
except in connection with the performance of Executive's duties for the Company
and in a manner consistent with the Company's policies regarding Confidential
Information.  Upon termination of Executive's employment, Executive agrees
immediately to return to the Company all written Confidential Information in
Executive's possession.




3.

Non-Competition; Non-Solicitation.




(a)  

During Executive's employment by the Company and for a period of two years after
Executive's termination of employment for any reason, within the Company's
"service area," as defined below, Executive will not, except with the prior
written consent of the Board, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive's name to be used in connection with, any business or
enterprise which is engaged in any business that is competitive with any
regulated business or enterprise in which the Company is engaged ("Competitive
Company").  For the purposes of this Section, "Service Area" shall mean the
geographic area within the states of Connecticut, Maine, Massachusetts, New
Hampshire, Rhode Island, and Vermont, or any other state in which the Company,
in the aggregate, generates 25% or more of its revenues in the fiscal year of NU
in which Executive's termination of employment occurs.  Further, for the
purposes of this Section, "Competitive Company" shall mean Consolidated Edison,
Inc., Energy East Corporation, Hydro-Quebec, KeySpan Energy, National Grid USA,
NSTAR, or The United Illuminating Company, their assigns or successors, or any
other company which in the future engages in competition with the regulated
business of the Company in the





- 4 -




Service Area.  Executive acknowledges that the listed service area is the area
in which the Company presently does business.




(b)  

The foregoing restrictions shall not be construed to prohibit the ownership by
Executive of less than five percent (5%) of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"), provided that such ownership represents a passive investment
and that neither Executive nor any group of persons including Executive in any
way, either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business, other than exercising Executive's rights as a shareholder,
or seeks to do any of the foregoing.




(c)  

Executive further covenants and agrees that during Executive's employment by the
Company and for the period of two years thereafter, Executive will not, directly
or indirectly, (i) solicit, divert, take away, or attempt to solicit, divert or
take away, any of the Company's "Principal Customers," defined for the purposes
hereof to include any customer of the Company, from which $100,000 or more of
annual gross revenues are derived at such time, or (ii) encourage any Principal
Customer to reduce its patronage of the Company.




(d)  

Executive further covenants and agrees that during Executive's employment by the
Company and for the period of two years thereafter, Executive will not, except
with the prior written consent of the Trustees, directly or indirectly, solicit
or hire, or encourage the solicitation or hiring of, any person who was a
managerial or higher level employee of the Company at any time during the term
of Executive's employment by the Company by any employer other than the Company
for any position as an employee, independent contractor, consultant or
otherwise.  The foregoing covenant of Executive shall not apply to any person
after 12 months have elapsed subsequent to the date on which such person's
employment by the Company has terminated.




4.

Equitable Relief.




(a)

Executive acknowledges and agrees that the restrictions contained in Sections 2
and 3 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that NUSCO would
not have entered into this Agreement in the absence of such restrictions and
that irreparable injury will be suffered by the Company should Executive breach
any of the provisions of those Sections.  Executive represents and acknowledges
that (i) Executive has been advised by NUSCO to consult Executive's own legal
counsel in respect of this Agreement, and (ii) that Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Executive's counsel.  





- 5 -







(b)  

Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 2 and 3 cannot be adequately compensated by monetary
damages.  Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 2 or 3 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled.  In the event that any of the provisions of Sections 2 or 3
hereof should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.  




(c)  

If Executive breaches any of Executive's obligations under Sections 2 or 3
hereof, and such breach constitutes "cause," as defined in Section 5.3 hereof,
or would constitute Cause if it had occurred during the Employment Term, the
Company shall thereafter have no Target Benefit obligation pursuant to the
Supplemental Plan, but shall remain obligated for the Make-Whole Benefit under
the Supplemental Plan, but only to the extent not modified by the terms of this
Agreement, and compensation and other benefits provided in any plans, policies
or practices then applicable to Executive in accordance with the terms thereof.




(d)  

Executive irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of Sections 2 or 3 hereof, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief and other equitable relief, may be brought in the United
States District Court for the District of Connecticut, or if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Hartford, Connecticut, (ii) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection which Executive may have to the laying of venue of any such
suit, action or proceeding in any such court.  Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 10
hereof.




(e)  

Executive agrees that for a period of five years following the termination of
Executive's employment by the Company Executive will provide, and that at all
times after the date hereof the Company may similarly provide, a copy of
Sections 2 and 3 hereof to any business or enterprise (i) which Executive may
directly or indirectly own, manage, operate, finance, join, control or
participate in the ownership,





- 6 -




management, operation, financing, or control of, or (ii) with which Executive
may be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which Executive
may use or permit Executive's name to be used; provided, however, that this
provision shall not apply in respect of Section 3 hereof after expiration of the
time periods set forth therein.




5.

Termination.  The Employment Term shall terminate upon the occurrence of any one
of the following events and payment to Executive under this Section 5 shall be
made at the time specified in Section 5.6 :




5.1.

Disability.  NUSCO may terminate the Employment Term if Executive is unable
substantially to perform Executive's duties and responsibilities hereunder to
the full extent required by the Board by reason of illness, injury or incapacity
for six consecutive months, or for more than six months in the aggregate during
any period of twelve calendar months; provided, however, that NUSCO shall
continue to pay Executive's Base Salary until NUSCO acts to terminate the
Employment Term.  In addition, Executive shall be entitled to receive (a) any
amounts earned, accrued or owing but not yet paid under Section 1 above, and (b)
any other benefits in accordance with the terms of any applicable plans and
programs of the Company.  Otherwise, the Company shall have no further liability
or obligation to Executive for compensation under this Agreement.  Executive
agrees, in the event of a dispute under this Section 5.1, to submit to a
physical examination by a licensed physician selected by the Board.




5.2.

Death.  The Employment Term shall terminate in the event of Executive's death.
 In such event, NUSCO shall pay to Executive's executors, legal representatives
or administrators, as applicable, an amount equal to the installment of
Executive's Base Salary set forth in Section 1.4 hereof for the month in which
Executive dies.  In addition, Executive's estate shall be entitled to receive
(a) any other amounts earned, accrued or owing but not yet paid under Section 1
above and (b) any other benefits in accordance with the terms of any applicable
plans and programs of the Company.  Otherwise, the Company shall have no further
liability or obligation under this Agreement to Executive's executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Executive.




5.3.

Cause.  NUSCO may terminate the Employment Term, at any time, for "cause" upon
written notice, in which event all payments under this Agreement shall cease,
except for Base Salary to the extent already accrued, and no Target Benefit
shall be due under the Supplemental Plan, but Executive shall remain entitled to
the Make-Whole Benefit under the Supplemental Plan, but only to the extent not
modified by the terms of this Agreement, and any other benefits in accordance
with the terms of any applicable plans and programs of the Company.  For
purposes of this Agreement, Executive's employment may be terminated for "cause"
if (a) Executive is convicted of a felony, (b) in the reasonable determination
of the Board, Executive has (i) committed an





- 7 -




act of fraud, embezzlement, or theft in connection with Executive's duties in
the course of Executive's employment with the Company, (ii) caused intentional,
wrongful damage to the property of the Company or intentionally and wrongfully
disclosed Confidential Information, or (iii) engaged in gross misconduct or
gross negligence in the course of Executive's employment with the Company or (c)
Executive materially breached Executive's obligations under this Agreement and
shall not have remedied such breach within 30 days after receiving written
notice from the Board specifying the details thereof.  For purposes of this
Agreement, an act or omission on the part of Executive shall be deemed
"intentional" only if it was not due primarily to an error in judgment or
negligence and was done by Executive not in good faith and without reasonable
belief that the act or omission was in the best interest of the Company.




5.4.

Termination Without Cause and Non-Renewal.




(a)  

NUSCO may remove Executive, at any time, without cause from the position in
which Executive is employed hereunder (in which case the Employment Term shall
be deemed to have ended) upon written notice to Executive; provided, however,
that, in the event that such notice is given, Executive shall be under no
obligation to render any additional services to the Company and, subject to the
provisions of Section 3 hereof, shall be allowed to seek other employment.  Upon
any such removal or if NUSCO informs Executive that the Agreement will not be
renewed after December 31, 2006 or at the end of any subsequent renewal period,
Executive shall be entitled to receive, as liquidated damages for the failure of
the Company to continue to employ Executive, only the amount due to Executive
under the Company's then current severance pay plan for employees.  No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any other benefits in accordance with the terms
of any applicable plans and programs of the Company.  Notwithstanding anything
in this Agreement to the contrary, on or after Executive attains age 65, no
action by the Company shall be treated as a removal from employment or
non-renewal if on the effective date of such action Executive satisfies all of
the requirements for the executive or high policy-making exception to applicable
provisions of state and federal age discrimination legislation.  




(b)  

Notwithstanding the provisions of Section 5.4(a) (other than the last sentence),
in the event that Executive executes a written release upon such removal or
non-renewal and returns such executed Release to the Company not fewer than
eight days before the date provided in Section 5.6 for payment of the amounts
provided under this Section 5.4(b) , substantially in the form attached hereto
as Annex 1, (the "Release"), of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive's
employment by the Company (other than any entitlements under the terms of this
Agreement or under any other plans or programs of the Company in which Executive
participated and under which Executive has accrued a benefit), or the
termination thereof, Executive shall be entitled to receive,





- 8 -




in lieu of the payment described in subsection (a) hereof, which Executive
agrees to waive,




(i)

as liquidated damages for the failure of the Company to continue to employ
Executive, a single cash payment, equal to Executive's Base Compensation, as
defined in Section 6.1(b) below;




(ii)

a single cash payment equal to the present value of (A) the total cost that
would be incurred in providing $50,000 life insurance coverage on Executive’s
life for two years after Executive’s termination of employment under the
individual conversion policy for which Executive will be eligible following the
termination of his Company-sponsored group term life insurance coverage; and (B)
the cost that would be incurred by the Company in providing two years of
long-term disability insurance coverage to Executive under the Company-sponsored
group long-term disability insurance program at the coverage level in place for
the Executive under such group long-term disability insurance program at
Executive's Termination Date, calculated on the basis of a discount rate equal
to the rate set forth in Section 7.1(a) of this Agreement, such payment to be
provided with a tax gross-up to reimburse Executive for all Federal and state
income taxes and for the Hospital Insurance portion of FICA tax withholding at
the highest marginal rate resulting from the inclusion in  Executive’s income of
such payment.  Continued reimbursement for tax preparation services and
financial planning also will continue for a two-year period.   In addition,
immediately following Executive’s Termination Date, Executive and Executive’s
spouse and eligible dependents also will be eligible to participate in the
Company’s executive retiree health plan for two years, after which time,
Executive and Executive’s spouse and eligible dependents may elect participation
in the Company’s retiree health plan, paying standard retiree rates, if the
terms of such plan allow such participation .  Coverage for the two-year period
under the Company’s executive retiree health plan shall be provided on a
subsidized basis so that Executive’s cost for such executive retiree health plan
coverage will generally not be greater than the cost charged to an active
employee of the Company for comparable coverage.  Executive’s cost for such
executive retiree health plan coverage shall be paid on an after-tax basis and
the Company subsidy for such coverage shall be includible in Executive’s income
for tax purposes, but the Company will provide tax gross-up payments with
respect to such taxable subsidized coverage concurrently (or by reimbursement in
accordance with Section 7.2 of the Agreement of any benefit amount that is
taxable to Executive under Section 105(h) of the Code) with the inclusion of
such taxable coverage in Executive’s income such that the tax gross-up payments
will reimburse Executive for all Federal and state income taxes and for the
Hospital Insurance portion of FICA tax withholding at the highest marginal rate
resulting from the inclusion in  Executive’s income of such Company subsidy to
the executive retiree health plan coverage and from the reimbursement of such
taxes, but only to the extent that such taxable subsidized





- 9 -




coverage is not also taxable to retirees of the Company who receive health
coverage through the Company’s health plan;




(iii)

any other amounts earned, accrued or owing but not yet paid under Section 1
above;




(iv)

any other benefits in accordance with the terms of any applicable plans and
programs of the Company and a payment equal to any unused vacation;




(v)

as additional consideration for the non-competition and non- solicitation
covenant contained in Section 3, a single cash payment, equal to Executive's
Base Compensation, as defined in Section 6.1(b) below; and




(vi)

under the Supplemental Plan, Executive shall be entitled to receive a Target
Benefit and a Make-Whole Benefit, whether or not Executive has then satisfied
the requirements for early, normal or deferred retirement under, or is then
entitled to receive a vested benefit under, the Company's Retirement Plan,
payable at the time and in the form provided under the Supplemental Plan;
Executive's years of service with the Company through the 24th month following
the Termination Date shall be taken into account in determining the amount of
the Target Benefit and the Make-Whole Benefit and 24 months shall be added to
Executive's age for purposes of determining the reduction in such Benefits, if
any, to reflect early commencement, utilizing the early commencement factor for
Executive's age and years of service, each as so modified, set forth in the
Company's Retirement Plan as in effect on the Termination Date or, if there is
no such factor for Executive's age as so modified as of the Termination Date, a
full actuarial reduction for Executive's age as so modified, as determined by
the enrolled actuary for the Retirement Plan; and




(vii)

all stock option grants, to the extent not already vested prior to the removal
or non-renewal, shall be fully vested and exercisable as if Executive had
remained actively employed by the Company, and had satisfied all time
requirements as to exercise, including the right of exercise, where appropriate,
within 36 months after the removal or non-renewal; provided, however, that the
exercise period shall not be extended to a date later than the earlier of the
latest day by which the stock right could have expired by its original terms or
the tenth anniversary of the original date of grant.







5.5.

Voluntary Termination.  Executive may voluntarily terminate the Employment Term
upon 30 days' prior written notice for any reason.  In such event, after the
effective date of such termination, no further payments shall be due under this
Agreement except that Executive shall be entitled to any benefits due in
accordance with the terms of any applicable plan and programs of the Company.





- 10 -







5.6

Time of Payment.  Amounts payable under this Section 5 following Executive’s
termination of employment, other than those expressly payable on a deferred
basis, will be paid on or before the 30th day following Executive’s termination
of employment, with the date of such payment being determined in the sole
discretion of the Company, except as otherwise provided in Section 7.1.
 Notwithstanding the foregoing, if calculation of the amounts payable by any
payment date specified in this Section 5.6 is not administratively practicable
due to events beyond the control of Executive (or Executive’s beneficiary or
estate) and for reasons that are commercially reasonable, payment will be made
as soon as administratively practicable in compliance with Section 409A of the
Code.  




6.

Payments Upon a Change in Control.




6.1.

Definitions.  For all purposes of this Section 6, the following terms shall have
the meanings specified in this Section 6.1 unless the context otherwise clearly
requires:




(a)

"Affiliate" shall mean an "affiliate" as defined in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.




(b)

"Base Compensation" shall mean, for a calendar year, Executive's annualized Base
Salary as would be reported for federal income tax purposes on Form W-2 for such
calendar year, together with any and all salary reduction authorized amounts
under any of the Company's benefit plans or programs for such calendar year, and
all short-term incentive compensation at the target level to be paid to
Executive in all employee capacities with the Company attributable to such
calendar year and taxable in the following calendar year. "Base Compensation"
shall be the higher of (i) Base Compensation for the calendar year in which
occurs the Change of Control or, if no Change of Control occurs, the calendar
year in which occurs the involuntary termination; or (ii) Base Compensation for
the full calendar year immediately prior thereto. "Base Compensation" shall not
include the value of any stock options, performance units, or other elements of
Long-Term Incentive Compensation or any exercise thereunder.




(c)

"Change of Control" shall mean the happening of any of the following:




(i)  

When any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the "Exchange Act"), other than the Company,
its Affiliates, or any Company employee benefit plan (including any trustee of
such plan acting as trustee), is or becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
NU representing





- 11 -




more than 20% of the combined voting power of either (A) the then outstanding
common shares of NU (the "Outstanding Common Shares") or (B) the then
outstanding voting securities of NU entitled to vote generally in the election
of directors (the "Voting Securities"); or




(ii)

Individuals who, as of the beginning of any twenty-four month period, constitute
the Trustees (the "Incumbent Trustees") cease for any reason to constitute at
least a majority of the Trustees or cease to be able to exercise the powers of
the majority of the Trustees, provided that any individual becoming a trustee
subsequent to the beginning of such period whose election or nomination for
election by NU's shareholders was approved by a vote of at least a majority of
the trustees then comprising the Incumbent Trustees shall be considered as
though such individual were a member of the Incumbent Trustees, but excluding,
for this purpose, any such individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Trustees of NU (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or




(iii)

Consummation by NU of a reorganization, merger or consolidation (a "Business
Combination"), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Common Shares and Voting Securities immediately prior to such
Business Combination do not, following consummation of all transactions intended
to constitute part of such Business Combination, beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation, business trust or other entity resulting from or
being the surviving entity in such Business Combination in substantially the
same proportion as their ownership immediately prior to such Business
Combination of the Outstanding Common Shares and Voting Securities, as the case
may be; or




(iv)

Consummation of a complete liquidation or dissolution of NU or sale or other
disposition of all or substantially all of the assets of NU other than to a
corporation, business trust or other entity with respect to which, following
consummation of all transactions intended to constitute part of such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Shares and Voting Securities
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Outstanding Common Shares and Voting
Securities, as the case may be, immediately prior to such sale or disposition.





- 12 -







(d)

"Termination Date" shall mean the date of receipt of a Notice of Termination of
this Agreement or any later date specified therein.




(e)

"Termination of Employment" shall mean the termination of Executive's actual
employment relationship with the Company, including a failure to renew the
Agreement after December 31, 2006 or at the end of any subsequent renewal
period, in either case occasioned by the Company's action. Whether Executive has
had a Termination of Employment shall be determined by the Company on the basis
of all relevant facts and circumstances with reference to Treasury Regulations
Section 1.409A-1(h).




(f)

"Termination upon a Change of Control" shall mean a Termination of Employment
during the period beginning on the earlier of (i) approval by the shareholders
of NU of a Change of Control or (ii) consummation of a Change of Control and, in
either case, ending on the second anniversary of the consummation of the
transaction that constitutes the Change of Control (or if such period started on
shareholder approval and after such shareholder approval the Trustees abandon
the transaction, on the date the Trustees abandoned the transaction) either:




(A)

initiated by the Company for any reason other than Executive's (w) disability,
as described in Section 5.1 hereof, (x) death, (y) retirement on or after
attaining age 65, or (z) "cause," as defined in Section 5.3 hereof, or




(B)

initiated by Executive (A) upon any failure of the Company materially to comply
with and satisfy any of the terms of this Agreement, including any significant
reduction by the Company of the authority, duties or responsibilities of
Executive , any reduction of Executive's compensation or benefits as in effect
immediately prior to the Change of Control, or the assignment to Executive of
duties which are materially inconsistent with the duties of Executive's position
as defined in Section 1.2 above, or (B) if Executive is transferred, without
Executive's written consent, to a location that is more than 50 miles from
Executive's principal place of business immediately preceding such approval or
consummation; provided, that the imposition on Executive following a Change of
Control of a limitation of Executive's scope of authority such that Executive's
responsibilities relate primarily to a company or companies whose common equity
is not publicly held shall be considered a "significant reduction by the Company
of the authority, duties or responsibilities of Executive" for the purposes
hereof.




Notwithstanding the foregoing, for purposes of this definition: (i) a
Termination of Employment which occurs prior to consummation of a Change of
Control shall not constitute a Termination upon a Change of Control, as
determined above, unless it is specifically approved by the Trustees in their
sole discretion; and (ii) a Termination





- 13 -




initiated by Executive prior to consummation of a Change of Control shall not
constitute a Termination upon a Change of Control if the failure, reduction,
assignment or transfer is determined by the Trustees to be unrelated to the
impending Change of Control.




6.2.

Notice of Termination.  Any Termination upon a Change of Control shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 11 hereof.  For purposes of this Agreement, a "Notice of
Termination" means a written notice which (a) indicates the specific termination
provision in this Agreement relied upon, (b) briefly summarizes the facts and
circumstances deemed to provide a basis for a Termination of Employment and the
applicable provision hereof, and (c) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date (which date shall
not be more than 15 days after the giving of such notice).




6.3.

Payments upon Termination.  Subject to the provisions of Sections 6.6 and 6.7
hereof, in the event of Executive's Termination upon a Change of Control, the
Company agrees (a) in the event Executive executes the Release required by
Section 5.4(b), to pay to Executive, in a single cash payment, at the time
provided in Section 6.8, two multiplied by Executive's Base Compensation and, in
addition, all amounts and benefits described in Section 5.4(b)(ii), (iii), (iv)
and (v), provided that in (ii) the cash payment for benefit coverage (other than
health) shall be determined on the basis of a three-year period rather than a
two-year period following Executive’s Termination Date , or (b) in the event
Executive fails or refuses to execute the Release required by Section 5.4(b), to
pay to Executive, in a single cash payment, at the time provided in Section 6.8,
the amount due under Section 5.4(a) above and, in addition, all other amounts
and benefits described in Section 5.4(a).




6.4.

Supplemental Plan, Stock Option, Retiree Health Benefits, and Grants.  Subject
to the provisions of Sections 6.6 and 6.7 hereof, in the event of Executive's
Termination upon a Change of Control, and the execution of the Release required
by Section 5.4(b):




(a)

Under the Supplemental Plan, Executive shall be entitled to a Target Benefit and
a Make-Whole Benefit payable at the time and in the form provided in the
Supplemental Plan, whether or not Executive has then satisfied the requirements
for early, normal or deferred retirement under, or is then entitled to receive a
vested benefit under the Company's Retirement Plan or has attained age 60 .
 There shall be an actuarial reduction in the event the Target Benefit and
Make-Whole Benefit commence prior to age 65, if at the Termination Date
Executive has not yet attained age 52, or if at the Termination Date Executive's
attained age and service for retirement benefit calculations do not total at
least 85 years.  The actuarial reduction shall be 2% for each year younger than
age 65 to age 60, if applicable, 3% for each year younger than age 60





- 14 -




to age 55 and 4% for each year younger than 55, unless actuarial reduction
factors more favorable to Executive are adopted in the Retirement Plan, in which
case those factors shall apply.  Executive's years of service with the Company
through the 36th month following the Termination Date shall be taken into
account in determining the amount of the Target Benefit and Make-Whole Benefit
and 36 months shall be added to Executive's age for purposes of determining
Executive's eligibility for both such Benefits and the actuarial reduction under
the Plan as modified herein.    




(b)

In addition, immediately following Executive’s Termination Date, Executive and
Executive’s spouse and eligible dependents also shall be eligible to participate
in the Company’s executive retiree health plan for three years.  Coverage for
the three-year period under the Company’s executive retiree health plan shall be
provided on a subsidized basis so that Executive’s cost for such executive
retiree health plan coverage will generally not be greater than the cost charged
to an active employee of the Company for comparable coverage. Thereafter,
 Executive and Executive’s spouse and eligible dependents may elect
participation in the Company’s retiree health plan, paying standard retiree
rates, if the terms of such plan allow such participation , or if Executive
would have been eligible to participate in the Company’s retiree health plan on
his Termination Date if three years were added to his age and years of service,
but would not otherwise be eligible without the addition of those three years,
then Executive and Executive’s spouse and eligible dependents shall be eligible
to continue participation in the Company’s executive retiree health plan for the
remainder of their lives.  Such executive retiree health plan coverage shall be
provided on a subsidized basis so that Executive’s net after-tax cost for such
executive retiree health plan coverage will generally not be greater than the
cost charged to a retiree who satisfied the eligibility requirements for
coverage under the Company’s retiree health plan taking into account Executive’s
actual age and years and months of service with the Company in determining
contributions under the executive retiree health plan for purposes of
determining Executive’s contributions on the same basis as if he were an
eligible retiree under the Company’s retiree health plan.  Executive’s cost for
such executive retiree health plan coverage (both during and after the
three-year period) shall be paid on an after-tax basis and the Company subsidy
for such executive retiree health plan coverage shall be includible in
Executive’s income for tax purposes, but the Company will provide tax gross-up
payments with respect to such taxable subsidized coverage concurrently (or by
reimbursement in accordance with Section 7.2 of the Agreement of any benefit
amount that is taxable to Executive under Section 105(h) of the Code) with the
inclusion of such taxable coverage in Executive’s income such that the tax
gross-up payments will reimburse Executive for all Federal and state income
taxes and for the Hospital Insurance portion of FICA tax withholding at the
highest marginal rate resulting from the inclusion in Executive’s income of such
Company subsidy to the  executive retiree health plan coverage and from the
reimbursement of such taxes, but only to the extent that such taxable subsidized
coverage is not also





- 15 -




taxable to retirees of the Company who receive health coverage through the
Company’s health plan.  




(c)

Unless the Compensation Committee of the Northeast Utilities Board of Trustees
comprises the same members as those on the Committee immediately before the
Change of Control and determines otherwise, (i) all stock option grants
previously granted to Executive, to the extent not already vested prior to such
occurrence, shall be fully vested and immediately exercisable as if Executive
had  satisfied all requirements as to exercise, including the right of exercise,
where appropriate, within 36 months of  such occurrence; provided, however, that
the exercise period shall not be extended to a date later than the earlier of
the latest day by which the stock right could have expired by its original terms
or the tenth anniversary of the original date of grant and, if the Change of
Control results in the Voting Securities of NU ceasing to be traded on a
national securities exchange or through the national market system of the
National Association of Securities Dealers Inc., the value of a share of stock
on the day the option is exercised shall be deemed to be the closing price on
the day such Voting Securities cease trading and, unless (ii) applies, shall be
deemed exercised immediately at such closing price, subject to the terms of the
applicable plan or program; and (ii) if NU is not the surviving corporation (or
survives only as a subsidiary of another corporation), those portions of any
such options that have not been exercised shall be assumed by, or replaced with
comparable options or rights by, the surviving corporation in a manner that does
not cause such options to become subject to Section 409A of the Code.
 Notwithstanding the foregoing, such Committee (if composed of the same members
as those on the Committee immediately before the Change of Control) may require
Executive to surrender the remainder of any or all such options, in each case in
exchange for a payment by the Company, in cash or common shares as determined by
the Committee, in an amount equal to the amount by which the then fair market
value of the common shares subject to such option exceeds the exercise price per
share of such option,  or, after giving Executive an opportunity to exercise
such option, terminate the option at such time as the Committee deems
appropriate.




(d)

A gross-up payment, if needed, shall be determined in accordance with Section
6.6 of this Agreement.




6.5.

Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives all of the payments provided for in this Agreement, Executive
hereby waives Executive's right to receive payments under any severance plan or
similar program applicable to all employees of the Company.





- 16 -







6.6.

Certain Increase in Payments.




(a)

Anything in this Agreement to the contrary notwithstanding, in the event that it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
"Payment"), would constitute an "excess parachute payment" within the meaning of
Section 280G of the Code, Executive shall be paid an additional amount (the
"Gross-Up Payment") such that the net amount retained by Executive after
deduction of any excise tax imposed under Section 4999 of the Code, and any
federal, state and local income and employment tax and excise tax imposed upon
the Gross-Up Payment shall be equal to the Payment.  For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive's residence on the Termination
Date, net of the maximum reduction in federal income taxes that may be obtained
from the deduction of such state and local taxes.




(b)

All determinations to be made under this Section 6 shall be made by the
Company's independent public accountant immediately prior to the Change of
Control (the "Accounting Firm"), which firm shall provide its determinations and
any supporting calculations both to the Company and Executive within 10 days of
the Termination Date.  Any such determination by the Accounting Firm shall be
binding upon the Company and Executive.  Within five days after the Accounting
Firm's determination, the Company shall pay (or cause to be paid) or distribute
(or cause to be distributed) to or for the benefit of Executive such amounts as
are then due to Executive under this Agreement, provided that any such payment
or distribution shall be made not later than the last day of Executive’s taxable
year next following Executive’s taxable year in which Executive remits the
excise tax . Anything in this Section 6.6(b) to the contrary notwithstanding,
any Gross-Up Payment to be made hereunder shall be subject to such delay in
payment as may apply under Section 7.1 of this Agreement in the event that such
payment is made in connection with Executive’s termination of employment and is
subject to Section 409A of the Code.




(c)

In the event that upon any audit by the Internal Revenue Service, or by a state
or local taxing authority, of the Payment or Gross-Up Payment, a change is
finally determined to be required in the amount of taxes paid by Executive,
appropriate adjustments shall be made under this Agreement such that the net
amount which is payable to Executive after taking into account the provisions of
Section 4999 of the Code shall reflect the intent of the parties as expressed in
subsection (a) above, in the manner determined by the Accounting Firm. Any
payment to Executive as a result of any such





- 17 -




adjustment shall be made not later than the last day of Executive’s taxable year
next following Executive’s taxable year in which Executive remits the taxes that
are the subject of the audit.   Anything in this Section 6.6(c) to the contrary
notwithstanding, any Gross-Up Payment to be made hereunder shall be subject to
such delay in payment as may apply under Section 7.1 of this Agreement in the
event that such payment is made in connection with Executive’s termination of
employment and is subject to Section 409A of the Code.  Executive’s right to
payments under this Section 6.6 shall be treated as a right to a series of
separate payments under Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.




(d)

All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b) and (c) above shall be borne
solely by the Company.  The Company agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to subsections (b) and (c)
above, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of the Accounting Firm.




6.7  

Changes to Sections 6.3 and 6.4.  The payments, benefits and other compensation
provided under Sections 6.3 and 6.4 may be revised, in the sole discretion of
the Board, after the expiration of two years following written notice to
Executive of the Board's intention to do so and the changes to be made;
provided, however, that no revision may be made that would reduce the payments,
benefits and other compensation below those provided under Section 5.4 in the
event Executive's employment is terminated without cause or this Agreement is
not renewed, nor may any revision be made that would cause Executive to become
subject to the payment of any tax penalty or interest under Section 409A of the
Code; and provided, further, that no such notice may be given and no such
revision may become effective following a Change of Control.  Notice under this
Section 6.7 shall not constitute a non-renewal or removal of Executive, nor
shall any such actual revision be grounds for a determination that this
Agreement is not being renewed or that Executive has been removed, for purposes
of Section 5.4.




6.8

Time of Payment.  Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable on a deferred
basis, will be paid on or before the 30th day following Executive’s termination
of employment, with the date of such payment being determined in the sole
discretion of the Company, except as otherwise provided in Section 7.
 Notwithstanding the foregoing, if calculation of the amounts payable by any
payment date specified in this Section 6.8 is not administratively practicable
due to events beyond the control of Executive (or Executive’s beneficiary or
estate) and for reasons that are commercially reasonable, payment will be made
as soon as administratively practicable in compliance with Section 409A of the
Code.  





- 18 -







7.    Compliance with Section 409A.

 

7.1

Delayed Payments Under Section 409A.  Anything in this Agreement to the contrary
notwithstanding, payments to be made under this Agreement upon termination of
Executive’s employment which are subject to Section 409A of the Code shall be
delayed for six months following such termination of employment if Executive is
a Specified Employee as defined herein on the date of his termination of
employment.  Any payment due within such six-month period shall be delayed to
the end of such six-month period and paid at the beginning of the seventh month
following Executive’s termination of employment. In the event of Executive’s
death during such six-month period, payment will be made in the payroll period
next following the payroll period in which Executive’s death occurs.  In the
event of any such delay in the payment date, the Company will adjust the payment
to reflect the deferred payment date by multiplying the payment by the interest
discount rate used for financial accounting purposes to compute the present
value liability of the Supplemental Plan for the plan year immediately preceding
the Specified Employee’s Termination Date,  multiplied by a fraction, the
numerator of which is the number of days by which such payment was delayed and
the denominator of which is 365.  In the event of a payment that is required by
other terms of this Agreement to be made on an after-tax basis and which is
subject to the six-month delay provided herein, the payment as adjusted in
accordance with this Section 7.1 to reflect the deferred payment date shall be
paid to Executive on an after-tax and fully grossed-up basis .   For purposes of
this Agreement, a Specified Employee shall mean an employee of the Company who
is a Vice President or more senior officer of the Company at any time during a
calendar y ear in which case such Employee shall be considered a Specified
Employee for the 12-month period beginning on the first day of the fourth month
immediately following the end of such calendar y ear.




7.2

Reimbursements Subject to Section 409A.  Any reimbursements made or in-kind
benefits provided under this Agreement shall be subject to the following
limitations:




(a) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year;




(b) the reimbursement of any expense shall be made not later than the last day
of Executive’s taxable year following Executive’s taxable year in which the
expense is incurred; however, with respect to tax gross-up payments under
Sections  5.4(b)(ii), 6.4(b), 6.6 and 18, not later than the last day of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the applicable taxes;





- 19 -







(c) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.




In addition, with respect to any reimbursement made or in-kind benefit provided
under Sections 5 or 6 for expenses for health plan coverage, any such
reimbursements made or in-kind benefits provided during the period of time that
Executive will be entitled (or would, but for such reimbursement, be entitled)
to continuation coverage under a Company group health plan pursuant to COBRA if
Executive had elected such coverage and paid the applicable premiums shall be
exempt from Section 409A of the Code and the six-month delay in payment
described in Section 7.1.




Executive’s right to payments, reimbursements or in-kind benefits under this
Agreement shall be treated at all times as a right to a series of separate
payments under Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.




8.   

Survivorship.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive's employment to the extent
necessary to the intended preservation of such rights and obligations.




9.   

Mitigation.  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.




10.   

Arbitration; Expenses.  In the event of any dispute under the provisions of this
Agreement other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in the City of
Hartford, Connecticut in accordance with National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and Executive, respectively, and the third of whom shall be selected by
the other two arbitrators.  Any award entered by the arbitrators shall be final,
binding and nonappealable (except as provided in Section 52-418 of the
Connecticut General Statutes) and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
 This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. If Executive prevails on any
material issue which is the subject of such arbitration or lawsuit, the Company
shall be responsible for all of the fees of the American Arbitration Association
and the arbitrators and any expenses relating to the





- 20 -




conduct of the arbitration (including the Company's and Executive's reasonable
attorneys' fees and expenses).   Any such payment or reimbursement shall be made
in accordance with Section 7.2.   Otherwise, each party shall be responsible for
its own expenses relating to the conduct of the arbitration (including
reasonable attorneys' fees and expenses) and shall share the fees of the
American Arbitration Association.




11.  

Notices.  All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):




If to the Company, to:




Northeast Utilities Service Company

P.O. Box 270

Hartford, CT 06141-0270

Attention: Corporate Secretary  




If to Executive, to:




David R. McHale

3 Erica Lane

West Simsbury, CT  06092




or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.




12.  

Contents of Agreement; Amendment and Assignment.




(a)

This Agreement sets forth the entire understanding between the parties hereto
with respect to the subject matter hereof and cannot be changed, modified,
extended or terminated except upon written amendment approved by the Board and
executed on its behalf by a duly authorized officer and by Executive.




(b)

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all





- 21 -




of the business or assets of the Company, by agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the extent the Company would be required to
perform if no such succession had taken place.




13.  

Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.




14.  

Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.




15.  

Beneficiaries/References.  Executive shall be entitled, to the extent permitted
under any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable under this Agreement following
Executive's death by giving the Company written notice thereof.  In the event of
Executive's death or a judicial determination of Executive's incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive's beneficiary, estate or other legal representative.




16.  

Miscellaneous.  All section headings used in this Agreement are for convenience
only.  This Agreement may be executed in counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.




17.

Withholding.  The Company may withhold from any payments under this Agreement
all federal, state and local taxes as the Company is required to withhold
pursuant to any law or governmental rule or regulation.  Executive shall bear
all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.








- 22 -




18.

Governing Law.  This Agreement shall be governed by and interpreted under the
laws of the State of Connecticut without giving effect to any conflict of laws
provisions. Anything in this Agreement to the contrary notwithstanding, the
terms of this Agreement shall be interpreted and applied in a manner consistent
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder so as not to subject Executive to the payment of any tax penalty or
interest which may be imposed by Section 409A of the Code and the Company shall
have no right to make or accelerate any payment under this Agreement except to
the extent such action would not subject Executive to the payment of any tax
penalty or interest under Section 409A of the Code. The Company shall have no
obligation, however, to reimburse Executive for any tax penalty or interest
payable or provide a gross-up payment in connection with any tax liability of
Executive under Section 409A of the Code except that this provision shall not
apply in the event of the Company’s negligence or willful disregard in
interpreting the application of  Section 409A of the Code to the Agreement which
negligence or willful disregard causes Executive to become subject to a tax
penalty or interest payable under Section 409A of the Code, in which case the
Company will reimburse Executive on an after-tax basis for any such tax penalty
or interest not later than the last day of Executive’s taxable year next
following Executive’s taxable year in which Executive remits the applicable
taxes and interest.




19.

Adoption by Affiliates; Obligations.  The obligations under this Agreement
shall, in the first instance, be paid and satisfied by NUSCO; provided, however,
that NUSCO will use its best efforts to cause NU and each entity in which NU (or
its successors or assigns) now or hereafter holds, directly or indirectly, more
than a 50 percent voting interest to approve and adopt this Agreement and, by
such approval and adoption, to be bound by the terms hereof as though a
signatory hereto.  If NUSCO shall be dissolved or for any other reason shall
fail to pay and satisfy the obligations then, to the extent not satisfied by NU,
each individual such entity thereafter shall be severally liable to pay and
satisfy the obligations to Executive.




20.

Establishment of Trust.  The Company may establish an irrevocable trust fund
pursuant to a trust agreement to hold assets to satisfy any of its obligations
under this Agreement.  Funding of such trust fund shall be subject to the
Board's discretion, as set forth in the agreement pursuant to which the fund
will be established.








- 23 -




IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.




NORTHEAST UTILITIES

SERVICE COMPANY










By: /s/ Gregory B. Butler                        




Its Vice President and General Counsel




Date: 12/15/08                           







/s/David R. McHale                  

EXECUTIVE:







Date: 12/12/08                            





- 24 -




Annex 1

Release







General Release and Covenant Not to Sue




You Are Advised to Consult with an Attorney

Before You Sign This Release




I, [NAME], in consideration for the special benefits described in paragraph 1,
below, which benefits I agree I would not otherwise be entitled to receive,
agree to release and forever discharge Northeast Utilities, Northeast Utilities
Service Company, The Connecticut Light and Power Company, Western Massachusetts
Electric Company, Public Service Company of New Hampshire, Yankee Energy System,
Inc., NU Enterprises, Inc., Select Energy, Inc., Northeast Generation Services
Company, and their past, present and future parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies or their predecessors,
successors and assigns and all past and present and future directors, officers
and employees of these entities personally, or as directors, officers and
employees (collectively, “the Company”), from any and all claims, demands,
charges, grievances, actions, or liabilities of any nature whatsoever, known or
unknown, suspected or unsuspected, arising from or relating in any way to any
act or omission occurring prior to the date of this General Release and Covenant
Not to Sue (“Release”), directly or indirectly relating to my employment with
the Company or the termination of my employment with the Company.  




I agree that I have executed this Release on my own behalf, and also on behalf
of my heirs, agents, representatives, successors and assigns that I now have or
may have in the future.  By signing this Release, I hereby waive, release and
forever discharge the Company from any and all claims under federal, state and
local law, including but not limited to claims of employment discrimination or
retaliation arising under the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
sections 1981 and 1983,  the Employee Retirement Income Security Act of 1974,
the Rehabilitation Act of 1973, the Americans with Disabilities Act, the Family
and Medical Leave Act, and the Occupational Safety and Health Act.




I also agree that by signing this Release, I hereby waive, release, and forever
discharge any and all statutory or common law claims and claims under any tort
or contract theory, including but not limited to, claims for personal injuries,
emotional distress, breach of express or implied contract, wrongful discharge,
or violation of public policy.








- 25 -




I agree that I will not institute a claim, grievance, charge, lawsuit, or action
of any kind against the Company, including but not limited to claims related to
my employment with the Company or the termination of my employment with the
Company.  I also agree that if I bring any form of legal action against the
Company, which does not include the reporting or otherwise communicating of any
nuclear safety concern, workplace safety concern, public safety concern, or
claim of discrimination or retaliation to the U. S. Nuclear Regulatory
Commission, the U. S. Department of Labor, the Equal Employment Opportunity
Commission, or any federal or state government agency, I must forfeit all
amounts paid to me pursuant to this Release and the Company will be relieved of
any further obligations owed under this Release.  I further agree that if I
violate this Release by instituting a legal action against the Company, I agree
that I will pay all costs and expenses of defending against the lawsuit incurred
by the Company, including reasonable attorneys’ fees.




Notwithstanding anything herein to the contrary, nothing in this Release shall
(i) affect any right that I may have to indemnification or insurance coverage
with respect to the performance of my duties as an employee, officer or director
of the Company, or any of its Affiliates (as defined in Section 6.1(a) of my
Employment Agreement) or (ii) waive any right to any claim, lawsuit or action
arising out of any act or omission occurring after the date of this Release.




I understand that nothing in this Agreement shall interfere with my right to
file a charge with, cooperate with, or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or other
federal or state regulatory or law enforcement agency.  However, the
consideration provided to me in this Agreement shall be the sole relief provided
for the claims that are released by me herein and I understand that I will not
be entitled to recover and agree to waive any monetary benefits or recovery
against the Company in connection with any such claim, charge or proceeding
without regard to who has brought such complaint or charge.




I further acknowledge and agree that:




 1.

The special benefits include those benefits set forth and described in detail in
paragraph [insert paragraph number] of the Employment Agreement made on [date of
agreement] between me and [company] (“the Employment Agreement”), which section
is incorporated herein by reference and made a part hereof.  These benefits
constitute valid and sufficient consideration for this Release, in that they are
benefits to which I would not have been entitled had I not signed this Release.

 

 2.  The Company has advised me to consult with an attorney and a financial
advisor prior to signing this Release and I further acknowledge that I have been





- 26 -




given a full and fair opportunity to do so.  I acknowledge also that I have
reviewed, carefully considered, and fully understand the terms, nature and
effect of this Release.




 3.

I have been given a period of at least twenty-one (21) days within which to
consider and review this Release.  I understand that I have seven (7) days after
I sign this Release within which I may revoke the Release by notifying Jean
LaVecchia, Vice President - Human Resources in writing of my intentions to
revoke.  I further understand that this Release is not effective or enforceable
until the seven-day revocation period expires without a revocation by me.




 4.

This Release does not waive any claims that I may have which arise after the
date I sign this Release.




 5.

During the course of my employment with the Company, I have learned about, had
access to, or used confidential and proprietary information about the Company,
including, for example, financial information about the Company, the names of
the Company’s actual or prospective suppliers and/or customers, marketing or
financial studies, marketing or financial strategies, or any other business
plans or strategies of the Company that are not in the public forum.  I
acknowledge that such confidential and proprietary information is the property
of the Company and I expressly agree not to disclose, divulge or communicate
such confidential and proprietary information without the Company’s prior,
express written consent.  




6.

I have not relied on any representations, promises, or agreements of any kind
made to me in connection with any decision to accept the Release except for
those set forth herein.




7.

I further agree that I will keep confidential the terms, amount and the facts of
the agreements set forth in this Release and I agree that I will not disclose
any information concerning this Release, and its terms and conditions, including
the amount of monies paid to me, to anyone other than my attorney, accountant,
tax advisor, immediate family, or the state Unemployment Compensation
Commission.  I understand that nothing in this Release prohibits me from
disclosing any of the above information where required by law.  




8.

I understand that if any part of this Release is determined to be invalid,
illegal or otherwise unenforceable, the remaining provisions of this Release
shall not be affected and will remain in full force and effect.




9.

This Release, consisting of four (4) pages, and incorporating by reference
paragraph [number] of the Employment Agreement, sets forth the entire agreement
between me and the Company regarding the issues herein





- 27 -




addressed, and supersedes any prior or contemporaneous oral or written agreement
or understanding, between the Company and me with respect to said issues, and
cannot be changed except in a writing signed by all parties.  Notwithstanding
the above, I understand that this release does not alter or affect in any way
any obligations that I or the Company may have pursuant to the Employment
Agreement.  Any obligations between and among the Company and me pursuant to
said Employment Agreement exist separate and apart from this instant Release.  




[NAME]







___________________________________________




Date:____________________







Subscribed and sworn to before me

on this the ____ day of ______________, _______.







_______________________________

Notary Public

My Commission Expires:___________











- 28 -


